Exhibit 10.33

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (the “Agreement”) is made as of February 15th,
2006, between SYMANTEC CORPORATION, a Delaware corporation (“Symantec”) and
PORTAL SOFTWARE, INC., a Delaware corporation (“Tenant”).

RECITALS

A. Symantec is currently under contract to acquire that certain real property
located in the City of Cupertino, County of Santa Clara, State of California,
commonly known as 10200 South De Anza Boulevard and 10201 Torre Avenue,
Cupertino, California, from Cupertino Property, L.P. (“Landlord”).

B. Tenant and TST Cupertino, L.L.C., Landlord’s predecessor in interest, entered
into a lease dated June 25, 1999 (the “De Anza Lease”), pursuant to which
Landlord leased to Tenant office space on the first (1st), second (2nd), third
(3rd) and fourth (4th) floors (the “De Anza Premises”) of the building located
at 10200 South De Anza Boulevard, in the City of Cupertino, County of Santa
Clara, State of California (the “De Anza Building”).

C. Tenant and TST Torre, L.L.C., Landlord’s predecessor in interest, entered
into a lease dated September 28, 1999 (the “Torre Lease”, and together with the
De Anza Lease, sometimes referred to herein as the “Leases”), pursuant to which
Landlord leased to Tenant office space on the first (1st), second (2nd) and
third (3rd) floors (the “Torre Premises”, and together with the De Anza
Premises, sometimes referred to herein as the “Premises”) of the building
located at 10201 Torre Avenue, in the City of Cupertino, County of Santa Clara,
State of California (the “Torre Building”, and together with the De Anza
Building, sometimes referred to herein as the “Buildings”).

D. Tenant has previously sublet a portion of the Torre Building comprising
approximately 29,191 rentable square feet (the “Proofpoint Premises”) to
Proofpoint, Inc., a Delaware corporation (“Proofpoint”), pursuant to that
certain Sublease Agreement dated July 6, 2004 (the “Proofpoint Sublease”).
Tenant has previously sublet a portion of the Torre Building comprising
approximately 15,861 rentable square feet (the “Certus Premises”) to Certus
Software, Inc., a Delaware corporation (“Certus”), pursuant to that certain
Sublease Agreement dated September 2, 2004 (the “Certus Sublease”). Tenant has
previously sublet a portion of the Torre Building comprising approximately
16,871 rentable square feet (the “Kanisa Premises”) to Kanisa, Inc., a Delaware
corporation (“Kanisa”), pursuant to that certain Sublease Agreement dated
November 8, 2004 (the “Kanisa Sublease”). The Proofpoint Premises, the Certus
Premises and the Kanisa Premises are referred to herein collectively as the
“Subleased Premises”. Proofpoint, Certus and Kanisa are referred to herein
individually as a “Subtenant”, and collectively as the “Subtenants”. The
Proofpoint Sublease, the Certus Sublease and the Kanisa Sublease are referred to
herein individually as a “Sublease”, and collectively as the “Subleases”.

E. The initial term of the De Anza Lease is presently scheduled to expire on
December 21, 2010, and the initial term of the Torre Lease is presently
scheduled to expire on December 31, 2010. Notwithstanding the foregoing, in the
event that Symantec acquires the Buildings, Symantec and Tenant desire to
terminate the Leases early, and to provide for the

 

1



--------------------------------------------------------------------------------

payment by Tenant to Symantec of a termination fee in connection therewith, all
on the terms and conditions as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the sufficiency of
which is acknowledged by both parties, Symantec and Tenant agree as follows:

1. Lease Amendment. Upon Symantec’s acquisition of the Buildings, this Agreement
shall constitute an amendment to the Leases by and between Tenant and Symantec,
as successor in interest to Landlord.

2. Termination of De Anza Lease. If Symantec acquires the Buildings, then the De
Anza Lease shall terminate at 12:00 midnight on September 30, 2006 (the “De Anza
Termination Date”), and all rights and duties of the parties under the De Anza
Lease shall end effective as of that date; provided however that

(a) Tenant’s obligation to comply with all other covenants and agreements under
the De Anza Lease shall continue through and including the De Anza Termination
Date, including, without limitation, Tenant’s obligation for payment of all
amounts payable by Tenant accruing prior to the De Anza Termination Date;

(b) Tenant shall deliver possession of the De Anza Premises to Symantec on or
before the De Anza Termination Date vacant and broom-clean, in the condition
required by the De Anza Lease; and

(c) If Tenant fails to deliver possession of the De Anza Premises to Symantec by
midnight on the De Anza Termination Date, Tenant’s continued possession of the
De Anza Premises shall be on the basis of a tenancy at sufferance at the rent
specified for such a tenancy in Section 22.2 of the De Anza Lease.

3. Termination of Torre Lease. If Symantec acquires the Buildings, then the
Torre Lease shall terminate (i) with respect to that portion of the Torre
Building that is not subject to any of the Subleases (the “Unoccupied
Premises”), at 12:00 midnight on September 30, 2006 (the “Unoccupied Premises
Termination Date”), and all rights and duties of the parties under the Torre
Lease with respect to the Unoccupied Premises shall end effective as of that
date; (ii) with respect to the Proofpoint Premises, upon the later of
(1) Unoccupied Premises Termination Date, and (2) the date upon which Proofpoint
vacates the Proofpoint Premises (the “Proofpoint Termination Date”), and all
rights and duties of the parties under the Torre Lease with respect to the
Proofpoint Premises shall end effective as of that date; (iii) with respect to
the Certus Premises, upon the later of (1) Unoccupied Premises Termination Date,
and (2) the date upon which Certus vacates the Certus Premises (the “Certus
Termination Date”), and all rights and duties of the parties under the Torre
Lease with respect to the Certus Premises shall end effective as of that date;
and (iv) with respect to the Kanisa Premises, upon the later of (1) Unoccupied
Premises Termination Date, and (2) the date upon which Kanisa vacates the Kanisa
Premises (the “Kanisa Termination Date”), and all rights and duties of the
parties under the Torre Lease with respect to the Kanisa Premises shall end
effective as of that date. The last of the Proofpoint

 

2



--------------------------------------------------------------------------------

Termination Date, the Certus Termination Date and the Kanisa Termination Date to
occur shall be referred to herein as the “Torre Termination Date”.
Notwithstanding the foregoing:

(a) Tenant’s obligation to comply with all other covenants and agreements under
the Torre Lease with respect to the Unoccupied Premises shall continue through
and including the Unoccupied Premises Termination Date, including, without
limitation, Tenant’s obligation for payment of all amounts payable by Tenant
with respect to the Unoccupied Premises accruing prior to the Unoccupied
Premises Termination Date;

(b) Tenant’s obligation to comply with all other covenants and agreements under
the Torre Lease with respect to the Proofpoint Premises shall continue through
and including the Proofpoint Termination Date, including, without limitation,
Tenant’s obligation for payment of all amounts payable by Tenant with respect to
the Proofpoint Premises accruing prior to the Proofpoint Termination Date,
subject to Section 6 below;

(c) Tenant’s obligation to comply with all other covenants and agreements under
the Torre Lease with respect to the Certus Premises shall continue through and
including the Certus Termination Date, including, without limitation, Tenant’s
obligation for payment of all amounts payable by Tenant with respect to the
Certus Premises accruing prior to the Certus Termination Date, subject to
Section 6 below;

(d) Tenant’s obligation to comply with all other covenants and agreements under
the Torre Lease with respect to the Kanisa Premises shall continue through and
including the Kanisa Termination Date, including, without limitation, Tenant’s
obligation for payment of all amounts payable by Tenant with respect to the
Kanisa Premises accruing prior to the Kanisa Termination Date, subject to
Section 6 below;

(e) Tenant shall deliver possession of the Unoccupied Premises to Symantec on or
before the Unoccupied Premises Termination Date vacant and broom-clean, in the
condition required by the Torre Lease; provided that Tenant may request
Symantec’s approval to allow Tenant to leave any portion of the Unoccupied
Premises in a condition that does not fully comply with the condition required
by the Torre Lease with respect to specific improvements located within the
Unoccupied Premises;

(f) Tenant shall deliver possession of the Proofpoint Premises to Symantec on or
before the date that is two (2) weeks after the Proofpoint Termination Date
vacant and broom-clean, in the condition required by the Torre Lease; provided
that Tenant may request Symantec’s approval to allow Tenant to leave any portion
of the Proofpoint Premises in a condition that does not fully comply with the
condition required by the Torre Lease with respect to specific improvements
located within the Proofpoint Premises;

(g) Tenant shall deliver possession of the Certus Premises to Symantec on or
before the date that is two (2) weeks after the Certus Termination Date vacant
and broom-clean, in the condition required by the Torre Lease; provided that
Tenant may request Symantec’s approval to allow Tenant to leave any portion of
the Certus Premises in a condition that does not fully comply with the condition
required by the Torre Lease with respect to specific improvements located within
the Certus Premises;

 

3



--------------------------------------------------------------------------------

(h) Tenant shall deliver possession of the Kanisa Premises to Symantec on or
before the date that is two (2) weeks after the Kanisa Termination Date vacant
and broom-clean, in the condition required by the Torre Lease; provided that
Tenant may request Symantec’s approval to allow Tenant to leave any portion of
the Kanisa Premises in a condition that does not fully comply with the condition
required by the Torre Lease with respect to specific improvements located within
the Kanisa Premises;

(i) If Tenant fails to deliver possession of the Unoccupied Premises to Symantec
by midnight on the Unoccupied Premises Termination Date, Tenant’s continued
possession of the Unoccupied Premises shall be on the basis of a tenancy at
sufferance at the rent specified for such a tenancy in Section 22.2 of the Torre
Lease;

(j) If Tenant fails to deliver possession of the Proofpoint Premises to Symantec
within two weeks after midnight on the Proofpoint Termination Date, Tenant’s
continued possession of the Proofpoint Premises shall be on the basis of a
tenancy at sufferance at the rent specified for such a tenancy in Section 22.2
of the Torre Lease;

(k) If Tenant fails to deliver possession of the Certus Premises to Symantec
within two weeks after midnight on the Certus Termination Date, Tenant’s
continued possession of the Certus Premises shall be on the basis of a tenancy
at sufferance at the rent specified for such a tenancy in Section 22.2 of the
Torre Lease; and

(l) If Tenant fails to deliver possession of the Kanisa Premises to Symantec
within two weeks after midnight on the Kanisa Termination Date, Tenant’s
continued possession of the Kanisa Premises shall be on the basis of a tenancy
at sufferance at the rent specified for such a tenancy in Section 22.2 of the
Torre Lease.

4. Abatement of Rent with Regard to Torre Lease. The Fixed Rent and Additional
Rent due under the Torre Lease shall abate in proportion to the square footage
of the Torre Premises terminated in compliance with the provisions of Section 2
above.

5. Termination Fee. If Symantec acquires the Buildings, then, as consideration
for Symantec’s early termination of the Leases, Tenant shall pay to Symantec a
termination fee equal to Five Million Dollars ($5,000,000) (the “Termination
Fee”) on or before the De Anza Termination Date; provided that Symantec shall
apply the Letters of Credit under the Leases in partial satisfaction of the
Termination Fee, and Paragraph 33 of each of the Leases is hereby amended such
that Symantec shall be required and permitted to draw upon the One Million Nine
Hundred Twelve Thousand Five Hundred Dollar ($1,912,500) Letter of Credit under
the De Anza Lease in its entirety, and to draw upon the Three Million Dollar
($3,000,000) Letter of Credit under the Torre Lease (the ‘Torre Letter of
Credit”) up to the amount of Two Million Dollars ($2,000,000). After Symantec
has drawn down the Torre Letter of Credit pursuant to the foregoing, Tenant
shall be permitted to replace the Torre Letter of Credit with a letter of credit
satisfying the provisions of Paragraph 33 of the Lease in the amount of One
Million Dollars ($1,000,000). Upon termination of the Torre Lease with respect
to the last of the Subleased Premises, the Torre Letter of Credit shall be
returned to Tenant pursuant to the provisions of the Lease. Section 33.5 of each
of the Leases is hereby deleted in its entirety.

 

4



--------------------------------------------------------------------------------

6. Reduction of Rent for the Subleased Premises. The Proofpoint Sublease
contains a right of renewal in Section 1.c. and a right of first refusal to
expand in Section 15 (the “Proofpoint Rights”). The Certus Sublease contains a
right of renewal in Section 1.b. (the “Certus Rights”). The Kanisa Sublease
contains a right of renewal in Section 1.b. and a right of first offer to expand
in Section 14.m. (the “Kanisa Rights”, and collectively with the Proofpoint
Rights and the Certus Rights, referred to herein as the “Subtenant Rights”). In
the event that Tenant is able to obtain a written relinquishment of the
applicable Subtenant Rights (the “Relinquishment Notice”) from any or all of the
Subtenants, then upon the later of (i) the Unoccupied Premises Termination Date,
and (ii) delivery of such Relinquishment Notice to Symantec, the Fixed Rent and
the Additional Rent payable by Tenant as set forth in the Torre Lease (the
‘Torre Rent Amounts”) with respect to the applicable portion of the Subleased
Premises shall be reduced to the amount of Fixed Rent and the Additional Rent
payable by the applicable Subtenant as set forth in the applicable Sublease (the
“Sublease Rent Amounts”). In the event that a Subtenant who has previously
delivered a Relinquishment Notice fails to vacate its Subleased Premises within
two (2) weeks after the expiration of its Sublease, the Sublease Rent Amounts
payable by Tenant with respect to the applicable portion of the Subleased
Premises shall thereupon be increased back to the Torre Rent Amounts with
respect to said portion of the Subleased Premises, which increase shall be
retroactive to either the Unoccupied Premises Termination Date, or the date upon
which the Relinquishment Notice for such Subtenant was delivered to Symantec, as
applicable.

7. Remedies. If Tenant fails to deliver possession of the De Anza Premises or
the Torre Premises (or any portion thereof) to Symantec on or before the De Anza
Termination Date or the applicable Torre Termination Date, as applicable, or
fails to pay the termination fee referred to herein, Symantec may exercise one
or more of the following remedies:

(a) sue Tenant for specific performance of the terms of this Agreement,

(b) initiate an unlawful detainer action against Tenant to obtain possession of
the Premises and payment of all rent and other charges due and damages incurred
by Symantec,

(c) recover damages from Tenant in the same manner as provided for in the Leases
in the event of a termination of the applicable Lease upon a default by Tenant
under the applicable Lease; provided that, if Symantec exercises this remedy,
then (A) any and all sums received by Symantec from Tenant as the Termination
Fee under Section 5 above shall be credited to any sums due Symantec by Tenant
as damages, and (B) in no event shall the sum due Symantec as damages be less
than the termination fee provided for in this Agreement, or

(d) pursue any other available remedies at law or in equity.

8. Symantec Access. In the event that Symantec acquires the Buildings, then from
and after the date of such acquisition, Symantec shall have full access to
(i) any space in the Buildings not currently occupied by Tenant or a Subtenant
(which the parties hereto agree consists of approximately one half (1/2) of each
of the second (2nd) and third (3rd) floors of the Torre Building, all of the
third (3rd) floor of the DeAnza Building, and all of the office space and
conference rooms located on the first (1st) floor of the DeAnza Building), and
(ii) any space currently occupied by Tenant or any Subtenants which becomes
unoccupied in the future, in

 

5



--------------------------------------------------------------------------------

order to allow Symantec access solely for the purpose of planning, designing and
constructing interior improvements in such space. Tenant hereby agrees that
Symantec’s access to the unoccupied space for the purpose of planning, designing
and constructing interior improvements in such space shall in no way affect
Tenant’s obligation to pay Rent for such space in compliance with this
Agreement; provided, however, that Symantec’s access and use of the unoccupied
space does not unreasonably interfere with Tenant’s or Subtenant’s use of space
that remains occupied.

9. No Renewal Rights. Article 34 of each of the Leases is hereby deleted.

10. Notices. Upon Symantec’s acquisition of the Buildings, Article 27 of each of
the Leases shall be amended such that:

(a) Notices by facsimile shall be permitted, provided that any notice delivered
by facsimile shall be deemed sufficiently given or rendered when sent, provided
that confirmation of effective transmission is received and provided further
that a hard copy is sent the same day by delivery by hand, delivery by
registered or certified mail (return receipt requested) or by a nationally
recognized overnight delivery service making receipted deliveries.

(b) Notices by facsimile to Tenant shall be sent to the following facsimile
number: (408) 572-3418.

(c) Notices to Symantec, as landlord, shall be sent to the following address:

Symantec Corporation

Attn: Real Estate Department

350 Ellis Street

Mountain View, CA 94043

Fax No.: (650) 527-4393

With a copy to:

Symantec Corporation

Attn: Legal Department / RE matters

20330 Stevens Creek Blvd.

Cupertino, CA 95014

Fax No.: (408) 517-8121

11. Closing Notices. Symantec agrees that it shall provide written notice to
Tenant (i) within one (1) business day after Symantec has waived its due
diligence contingencies under the contract pursuant to which Symantec is
acquiring the Buildings, which notice shall include the date upon which Symantec
anticipates closing the acquisition of the Buildings, and (ii) within one
(1) business day after Symantec has closed the acquisition of the Buildings.

12. Termination of this Agreement. In the event that Symantec does not acquire
the Buildings on or before March 31, 2006, this Agreement shall be null and
void, and of no force and effect.

 

6



--------------------------------------------------------------------------------

13. Mutual Releases. In consideration of Symantec releasing Tenant from its
obligation to pay the balance of the rentals due under the Leases subsequent to
the De Anza Termination Date or the applicable Torre Termination Date, as
applicable, and executing this Agreement, and in consideration of Tenant’s
agreement to pay the Termination Fee described in Section 5 above, and the
representations and other agreements herein contained, Symantec and Tenant
hereby release and forever discharge each other, and their respective partners,
members, officers, directors, agents, trustees, beneficiaries, and employees, of
and from any and all claims, acts, damages, demands, rights of action and causes
of action which each party ever had, now has, or in the future may have, against
the other, arising from or in any way connected with the Leases, or Symantec’s
or Landlord’s management or operation of the Buildings, except for those
obligations and liabilities contained herein or reinstated pursuant to the
provisions hereof, including, without limitation, the failure of either party to
perform its obligations pursuant to this Agreement. This release is intended as
a full settlement and compromise of each, every and all claims of every kind and
nature relating to the Leases, the management of the Buildings and the occupancy
and/or use of the Premises. Symantec and Tenant acknowledge that they are
familiar with Section 1542 of the Civil Code of the State of California which
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Symantec and Tenant expressly waive any and all rights which they may have under
Section 1542 of the Civil Code of the State of California or the benefit they
have or might have under any similar provision of the statutory or non-statutory
law of any jurisdiction pertaining to the Leases (or such similar statutes).

 

Symantec’s Initials:

 

/s/ SCM

   

Tenant’s Initials:

 

/s/ LB

Symantec and Tenant understand and agree that by execution of this Agreement,
each party and its partners, officers, directors, agents, trustees,
beneficiaries, and employees do not admit any liability of any nature
whatsoever. This Agreement is made entirely as a compromise and for the purpose
of terminating the Leases and settling and extinguishing the respective claims,
acts, damages, demands, rights of action or causes of action of the parties
hereto.

14. Representations. Each party represents to the other that it has full power
and authority to execute this Agreement. Each party represents to the other that
it has not made any assignment, sublease (with the exception of the Subleases),
transfer, conveyance or other disposition of the Leases or any interest in the
Leases or the Premises, and has no knowledge of any existing or threatened
claim, demand, obligation, liability, action or cause of action arising from or
in any manner connected with the Leases or the Premises by any other party.
Tenant represents that Tenant has not, at any time, done or suffered, and will
not do or suffer, any act or thing whereby the Premises or any part thereof are
or may be in any way charged, affected or covered by any lien or claim, and
shall indemnify and hold Symantec harmless from all liability, expenses, damages
or costs arising from same, including without limitation attorneys’ fees.

 

7



--------------------------------------------------------------------------------

15. Whole Agreement. The mutual obligations of the parties as provided herein
are the sole consideration for this Agreement, and no representations, promises
or inducements have been made by the parties other than as appear in this
Agreement. This Agreement may not be amended except in writing signed by both
parties.

16. Miscellaneous. Warranties, representations, agreements, and obligations
contained in this Agreement shall survive the execution and delivery of this
Agreement and shall survive any and all performances in accordance with this
Agreement. This Agreement may be executed in any number of counterparts which
together shall constitute the Agreement. If any party obtains a judgment against
any other party by reason of breach of this Agreement, reasonable attorneys’
fees as fixed by the court shall be included in such judgment. This Agreement
and the terms and provisions hereof shall inure to the benefit of and be binding
upon the heirs, successors and assigns of the parties. This Agreement shall be
construed and enforced in accordance with the laws of the state in which the
Buildings are located.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Symantec and Tenant have executed this Agreement as of the
date and year first above written.

 

SYMANTEC:     TENANT: SYMANTEC CORPORATION,     PORTAL SOFTWARE, INC.,

a Delaware corporation

   

a Delaware corporation

By:

 

/s/ S. C. Markowski

   

By:

 

/s/ Larry Bercovich

Name:

 

Stephen Markowski

   

Name:

 

Larry Bercovich

Title:

 

Acting Interim CFO

   

Title:

 

General Counsel

 

9